—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered January 9, 2001, convicting him of manslaughter in the second degree, assault in the second degree, operating a motor vehicle while under the influence of drugs, vehicular manslaughter in the second degree, vehicular assault in the second degree, unlawful possession of marihuana (two counts), violation of a conditional license, and driving while not duly licensed, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, he was not entitled to an Alfinito hearing (see, People v Alfinito, 16 NY2d 181; Franks v Delaware, 438 US 154).
The defendant contends that the sentence imposed upon the conviction for the crime of assault in the second degree was not the sentence originally promised. That contention is unpreserved for appellate review, since the defendant did not object to the sentence or move to withdraw his plea at the time of sentencing, nor did he move to vacate the judgment or set aside the sentence (see, CPL 440.10, 440.20; People v Hurley, 75 NY2d 887; People v Chronis, 282 AD2d 687). Bracken, P. J., Luciano, Feuerstein and Adams, JJ., concur.